Citation Nr: 1419962	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-39 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include but not limited to posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied reopening of the Veteran's claim of entitlement to service connection for PTSD.  

When the case was previously before the Board in September 2010, the issue of entitlement to service connection for PTSD was reopened and the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD was remanded for additional development.

In April 2010 the Veteran testified at a Travel Board hearing held by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the September 2010 remand, the Board instructed the AOJ to afford the Veteran a VA examination for the purpose of determining the nature and etiology of all current psychiatric disabilities clinically indicated.  The examiner was specifically requested to provide an opinion and supporting rationale regarding whether it is at least as likely as not that the Veteran's claimed stressor of having fear of hostile military activity while escorting a Chaplain in Vietnam is adequate to support a diagnosis of PTSD.  The examiner was also requested to provide an opinion as to whether it is at least as likely as not that any clinically indicated psychiatric disability other than PTSD is related to his military service, to include his claimed stressor of having had fear of hostile military activity while escorting a Chaplain in Vietnam.

The Veteran underwent a VA examination in February 2011.  The report of that examination indicates that the Veteran does not meet the criteria for a diagnosis of PTSD or "anxiety related disorder."  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified.  The examiner opined that the Veteran's depressive disorder is not related to the Veteran's military duty because he described his symptoms beginning in about 1990.  The examiner felt that the depressive disorder is more likely than not related to environmental stressors such as the loss of his son in 1975, financial difficulties, relationship difficulties, and work-related difficulties.

The examiner did not provide the requested opinion regarding whether it is at least as likely as not that the Veteran's claimed stressor of having fear of hostile military activity while escorting a Chaplain in Vietnam is adequate to support a diagnosis of PTSD.  Although the examiner did not diagnose the Veteran with PTSD, the Veteran has a diagnosis of PTSD during the period of the claim.  (An August 2003 private treatment record reflects a diagnosis of PTSD, as do VA treatment records dated in December 2007, January 2008, February 2008, and May 2009.)  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of having a current disability in order for service connection to be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  

Further, the examiner failed to consider that service connection may be established for depressive disorder, even if initially demonstrated years after service, if it is etiologically related to any event in service.  38 C.F.R. § 3.303(d) (2013).  
Additionally, the Board notes that VA treatment records dated in May 2007, June 2007, and November 2007 show a diagnosis of anxiety disorder.  As such, the examiner should also be requested to provide an opinion as to whether it is at least as likely as not that the Veteran's anxiety disorder (despite not being diagnosed by the February 2011 VA examiner) is related to his military service, to include his claimed stressor of having had fear of hostile military activity while escorting a Chaplain in Vietnam.  See McLain, 21 Vet. App. 319 (2007).

In view of the foregoing, a remand is required in order to obtain adequate opinions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2011 examiner or suitable substitute, in order to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed stressor of having fear of hostile military activity while escorting a Chaplain in Vietnam is adequate to support a diagnosis of PTSD at any time during the appeal period. 

The examiner is instructed to ignore the lack of a current diagnosis of PTSD (at the February 2011 examination), and focus solely on the prior diagnoses of PTSD found in the VA treatment records dated in December 2007, January 2008, February 2008, and May 2009.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnoses of anxiety disorder not otherwise specified, and/or depressive disorder, even if initially demonstrated at any time since service, are related to his military service, to include the Veteran's claimed stressor of having had fear of hostile military activity while escorting a Chaplain in Vietnam. 

The examiner is advised that service connection may be established for a disability initially demonstrated after service if shown to be related to service.  The examiner is instructed to ignore the lack of a current diagnosis of anxiety disorder at the February 2011 examination, and focus solely on the prior diagnoses of anxiety disorder found in the VA treatment records dated in May 2007, June 2007, and November 2007.

The VA examiner is requested to provide a thorough rationale for the opinions provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

If the examiner determines that a new VA examination is warranted, then one should be scheduled.

2.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this Remand.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After the development requested is completed, readjudicate the issue on appeal based upon a review of all available evidence.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



